DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to after final amendment filed 3/3/21   Claims1-9 and 11-13 have been canceled.  Claim 10 is pending.  


Allowable Subject Matter
Claim 10 is allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The closest prior art of record, Terashima (2014/0367256), teaches a medical measuring device and medical measuring system comprising:  a measurement component configured to measure biological information of the subject by using the sensor mounted to the sensor mounting portion (Terashima; Col. 3, lines 33-40 The measuring component 6 receives an instruction from the controller 5 and measures biological information from a liquid sample of the biological object deposited on the biosensor 10. Therefore, the measuring component 6 has a configuration to include a sensor mounting component (not shown in the drawing) having a connector which is electrically connected with an electrode of the biosensor 10 when the biosensor 10 is inserted into the device main body 2.) and a controller that is connected to the sensor mounting portion, the measurement component, the identification information reader, the display component, and the storage component (Fig. 8; Col. 3, lines 23-28 The controller 5 controls the medical measuring device 1 entirely. Information is inputted into the controller 5 from the input component 4, the measuring component 6, and the information protection component 9. The controller 5 gives instructions to the display component 3, the communication component 7, and the recording component 8 based on the inputted information).  

However Terashima does not expressly teach: wherein, for a comment that has already been selected as a report comment during the previous measurement, the controller causes the display component to display the selection screen that allows the user to select whether or not that comment will be in the report items, regardless of whether or not any comments have been selected during the current measurement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/13/2021